Citation Nr: 1720109	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  07-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Entitlement to service connection for cognitive/psychiatric symptoms to include anxiety, nervous condition, sleep difficulties, depression, and memory and attention deficiencies, including as due to service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) including as due to service in the Southwest Asia theater of operations during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991 and from February 1993 to September 1994, with additional service in the United States Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested and was scheduled for a travel Board hearing at the Huntington, West Virginia RO in April 2015, but did not appear for the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found necessary prior to adjudication of these appeals.

The Veteran claims entitlement to service connection for headaches, GERD and cognitive/psychiatric symptoms.  The Veteran's service personnel records demonstrate that he served on active duty in Saudi Arabia from November 1990 to April 1991.  He thus served in the Southwest Asia theater of operations and qualifies as a Persian Gulf veteran within the meaning of 38 C.F.R. § 3.317(e).  Under that regulation, VA will compensate a Persian Gulf veteran for a qualifying chronic disability when the Veteran exhibits objective indications of such disability and it became manifest either during active military service in the Southwest Asia theater of operations, or to a degree of 10 percent of more no later than December 31, 2016.

Pursuant to the Board's June 2015 remand directives, the Veteran was provided with VA examinations and medical opinions as to the likelihood that the claimed disorders were related to his military service on a direct basis.  The Veteran was provided with a cursory VA examination in May 2006 in which the examiner, in relevant part, provided diagnoses of chronic post-traumatic and migraine headache and GERD, concluding that there was no evidence of undiagnosed illness that can be attributable to exposure while in the Gulf War.

It is well established that when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although medical opinion has been provided regarding whether the Veteran suffers from an undiagnosed illness manifesting in some or all of his claimed symptoms, no opinion has been sought as to whether such may qualify as objective indications of a medically unexplained chronic multisymptom illness.  Such determination is decidedly medical in nature, and on remand, a medical opinion should be provided as to whether some or all of the Veteran's claimed symptoms are suggestive of a medically unexplained chronic multisymptom illness.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that, as lay adjudicators, Board members may not make their own unsubstantiated medical conclusions).    

As the Board is remanding these matters for further development, the AOJ should take all appropriate action to ensure that updated VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from February 2016 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After associating any responsive records with the claims folder, refer the claims file to a suitably qualified medical professional ("reviewer") for a supplemental medical opinion in connection with the Veteran's claims of entitlement to service connection for headaches, GERD, and cognitive/psychiatric disorder(s).  The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

During the relevant appeal period, the Veteran has been provided with diagnoses including the following: GERD per esophagogastroduodenoscopy; migraine and vascular headaches; and a variety of psychiatric disorders including alcohol abuse, cannabis abuse, polysubstance abuse and dependency: opioid binges/alcohol/marijuana, personality disorder, NOS, panic disorder, depressive disorder, posttraumatic stress disorder, and cognitive disorder, NOS (resulting in memory and attention disturbance).

a.  The reviewer is asked to provide an opinion as to whether the Veteran's disability picture, including some or all of the disorders listed above, at least as likely as not (50 percent or greater probability) is consistent with a medically unexplained chronic multisymptom illness.

For purposes of this examination, a "medically unexplained chronic multisymptom illness" means diagnosed illness(es) without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs with features such as fatigue, pain, disability out of proportion to physical findings, and/or inconsistent demonstration of laboratory abnormalities.  

b.  Should some but not all of the Veteran's claimed symptoms/disorders be found to as likely as not be consistent with a medically unexplained chronic multisymptom illness, the reviewer should specify which signs/symptoms/disorders fall into this category, and which represent separate and distinct disorder(s).  The reviewer should fully explain the medical basis/rationale for any such determination. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the reviewer should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the requested report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the aforementioned, and conducting any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for headaches, GERD, and cognitive/psychiatric symptoms (anxiety, nervous condition, sleep difficulties, depression, and memory and attention deficiencies), including as presumptively due to service in the Southwest Asia theater of operations during the Persian Gulf War.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




